Oo CO A DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT
United States Attorney
SAMUEL WONG

Assistant United States Attorney

501 I Street, Suite 10-100 ° LED
Sacramento, CA 95814

Telephone: (916) 554-2772

Facsimile: (916) 554-2900 SEP g 3 2018

S{RI count 1A

eaK. uso
cASTERNE DISTAIC

CLERK

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SEALED

IN THE MATTER OF THE SEARCH OF CASE NO. 2:18-SW-0767-EFB
THE ENTIRE LAND AREA ON WHICH A
MARIJUANA GROW OPERATION IS
LOCATED IN THE UNDEVELOPED AREA OF

TRINITY COUNTY, CALIFORNIA, NEAR THE | ORDER GRANTING PLAINTIFE’S EX
APPROXIMATE GPS COORDINATES OF 40 PARTE MOTION TO UNSEAL SEARCH
27.503 N 123 13.238 W, WHICH IS ON THE WARRANT

SHASTA-TRINITY NATIONAL FOREST, AS
MORE PARTICULARLY DESCRIBED IN
ATTACHMENT A Court: Hon. Kendall J. Newman

 

 

The Court having received, read, and considered plaintiff United States of America’s ex parte
motion to unseal the Search And Seizure Warrant, Application For Search Warrant (and attached
Affidavit), and Sealing Order previously filed in this case, and good cause appearing therefrom,

It is ORDERED that the motion is hereby GRANTED and the search warrant and

accompanying related documents listed in the motion shall be unsealed forthwith.

Dated: 1/3 /. IO] Cardhe Bedi Den,

United States Magistrate J REND REESE w ANS

Carolyn K. Delaney
_US. Magistrate judge

 
